FILED
                             NOT FOR PUBLICATION                             MAR 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TRUNG KHAC NGUEN, a.k.a. Trung                    Nos. 08-72108
Khac Nguyen,                                           09-71545

               Petitioner,                        Agency No. A023-759-846

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       In these consolidated petitions for review, Trung Khac Nguen, a native and

citizen of Vietnam, petitions for review of the Board of Immigration Appeals’

(“BIA”) orders dismissing his appeal from an immigration judge’s removal order

and denying his subsequent motion to reopen. Our jurisdiction is governed by

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). In No. 08-72108,

we grant the petition for review and remand. In 09-71545, we dismiss the petition

review.

      The agency determined that petitioner was removable under the aggravated

felony ground of deportation, 8 U.S.C. § 1227(a)(2)(A)(iii), based on his 1986

conviction for violating California Penal Code § 288(a). Subsequent to the

agency’s decision in this case, we held in Ledezma-Galicia v. Holder, Nos. 03-

73648, 04-35048, 2010 WL 5174979 (9th Cir. Dec. 22, 2010), that 8 U.S.C.

§ 1227(a)(2)(A)(iii) does not apply to convictions that occurred prior to November

18, 1988. We therefore grant the petition for review in No. 08-72108 and remand

to the agency in light of Ledezma-Galicia.

      In light of our remand, we do not reach case No. 09-71545.

   In No. 08-72108: PETITION FOR REVIEW GRANTED;
REMANDED.

      In No. 09-71545:    PETITION FOR REVIEW DISMISSED.




                                         2                                     08-72108